Citation Nr: 0907962	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  05-32 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The Veteran served on active duty from May 1963 to May 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to service 
connection for PTSD.   

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to service connection for PTSD.  
After receiving a copy of his claims file, in March 2008 the 
Veteran submitted VA outpatient treatment records which he 
noted had not been included in the copy of his claims file.  
A psychiatry note dated in February 2007 indicated the 
Veteran was seen as scheduled for treatment for major 
depression and PTSD due to his military experiences (high 
risk due to traumatic childhood and mood disorder in the 
family).  The assessment was PTSD and associated depression.  
That evidence was submitted without a waiver of review by the 
RO.  As the evidence has not been previously reviewed by the 
RO, the claim must be returned to the RO for initial 
consideration of this evidence.  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

In addition, the Veteran claims that PTSD is due to his 
service in Vietnam.  He claims that his duties in Vietnam 
were those of a Sea Bee performing combat construction.  He 
was part of a crew which built air strips at a base in Chu 
Lai and was subject on at least three or four occasions to 
enemy attack.  According to the Veteran's personnel records, 
as a member of U. S. Naval Mobile Construction Battalion TEN, 
(USN MCB-TEN) he arrived in Chu Lai, Republic of Vietnam as 
part of an Amphibious Assault Landing in May 1965 and was 
there to July 1965.  His unit was part of the Fleet Marine 
Force, U.S. Pacific Fleet, and gave support for the First 
Marine Air Wing (Advanced) at Chu Lai Airfield.  A request 
for records should be made for that period for verification 
of claimed stressors.    

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide 
additional information regarding his 
claimed stressors during his service in 
Vietnam.  After an appropriate period of 
time, whether or not the Veteran provides 
additional information regarding his 
stressors, request that the United States 
Army and Joint Research Center (JSRRC) 
attempt to verify the alleged stressors of 
the Amphibious Assault Landing on May 7, 
1965, and the claimed enemy attacks during 
the period from May 7, 1965 to July 3, 
1965; as well as any other stressors 
appropriately identified by the Veteran.  
The Veteran's unit is shown as USN MCB-TEN 
of the Fleet Marine Force, U.S. Pacific 
Fleet, and gave support for the First 
Marine Air Wing (Advanced) at Chu Lai 
Airfield during the period from May to 
July 1965.  

2.  Upon receipt of a response from the 
JSRRC, the RO should determine whether the 
received materials corroborate a claimed 
in-service stressor or stressors.  

3.  If, and only if, a stressor is 
verified, the veteran should be scheduled 
for a VA psychiatric examination.  The 
claim's folder should be provided to and 
reviewed by the examiner.  If a current 
diagnosis of PTSD is made, the examiner 
should address whether it is at least as 
likely as not (50 percent or greater 
probability) that PTSD is related to a 
verified stressor.  The claims folder, to 
include the service medical records, must 
be reviewed in conjunction with the 
examination, and the examiner must 
indicate in the examination report that 
the claims folder was so reviewed.  All 
necessary special studies deemed necessary 
must be conducted.  A complete rationale 
for all opinions expressed must be 
provided.

4.  After completing the requested 
development, the RO should again review 
the record to include the evidence 
submitted after the October 2005 statement 
of the case and readjudicate the claim of 
entitlement to service connection for 
PTSD.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case.  An 
appropriate time should be given for them 
to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

